Title: From George Washington to Elias Boudinot, 17 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters Newburgh June 17th 1783
                  
                  I have the honor of transmitting to your Excellency for the consideration of Congress, a Petition from a large number of Officers of the Army in behalf of them selves, and such other Officers and Soldiers of the Continental Army as are entitled to rewards in lands, and may choose to avail them selves of any Previledges and Grants which shall be obtained in consequence of the present solicitation—I enclose also the Copy of a Letter from Brigr General Putnam in which the sentiments and expectations of the Petitioners are more fully explained: and in which the ideas of occupying the Posts in the western Country will be found to correspond very nearly with those I have some time since communicated to a Committee of Congress, in treating of the subject of a Peace Establishment.  I will beg leave to make a few more observations on the general benifits of the Location and Settlement now proposed; and then submit the justice & policy of the measure to the wisdom of Congress.
                  Altho’ I pretend not myself to determine, how far the district of unsettled Country which is described in the Petition is free from the claim of every State, or how far this disposal of it may interfere with the views of Congress—Yet it appears to me this is the Tract which from its local position and peculiar advantages ought to be first settled in preference to any other whatever, and I am perfectly convinced that it cannot be so advantageously settled, by any other Class of Men as by the disbanded Officers and Soldiers of the Army—to whom the faith of Government hath long since been pledged, that lands should be granted at the expiration of the War, in certain proportions, agreeably to their respective grades.
                  I am induced to give my sentiments thus freely on the advantages to be expected from this plan of Colonization—because it would connect our Government with the frontiers—extend our Settlements progressively—and plant a brave, a hardy & respectable Race of People, as our advanced Post, who would be always ready & willing (in case of hostility) to combat the Savages, and check their incursions—A Settlement formed by such Men would give security to our frontiers—the very name of it would awe the Indians, and more than probably prevent the murder of many innocent Families, which frequently, in the usual mode of extending our Settlements & Encroachments on the hunting grounds of the Natives, fall the hapless Victims to savage barbarity—Besides the emoluments which might be derived from the Peltry Trade at our Factories, if such should be established; the appearance of so formidable a Settlement in the vicinity of their Towns (to say nothing of the barrier it would form against our other Neighbours) would be the most likely means to enable us to purchase upon equitable terms of the Aborigines their right of preoccupancy and to induce them to relinquish our Territories, and to remove into the illimitable regions of the West.
                  Much more might be said of the public utility of such a Location, as well as of the the private felicity it would afford to the Individuals concerned in it—I will venture to say it is the most rational & practicable Scheme which can be adopted by a great proportion of the Officers & Soldiers of our Army, and promises them more happiness than they can expect in any other way.  The Settlers, being in the prime of life, inured to hardship, & taught by experience to accomodate themselves in every situation—going in a considerable body, and under the patronage of Government, would enjoy in the first instance advantages in procuring subsistence, and all the necessaries for a comfortable beginning, superior to any common class of Emigrants, & quite unknown to those who have heretofore extended themselves beyond the Apalachian Mountains—they may expect after a little perseverance, Competence & Independence for themselves—a pleasant retreat in old age—and the fairest prospects for their Children.  I have the honor to be Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                     
                  
               